JONES, J.
I concur in the judgment by a plurality of thirteen only. It is undisputed-that ten of the destroyed ballots were so marked for judge, that the judges of election were unable to count them for that office but counted them for the other offices. These were not sealed up but were destroyed without protest from a single judge; they became, therefore, counted ballots. The Ohio election laws having securely guarded the canvass of votes; provided for inspectors and bipartisan judges; stipulated that all disputed ballots shall be sealed up for “judicial review”; and *125'that all the ballots counted shall be destroyed, thus effacing the primary •evidence of the voter’s intention, I hold that parol evidence is not admissible to show how such ballots were, marked. Any other rule would •open the door to fraud and perjury. As to four other destroyed ballots, •disputed by one or more judges who voted against their destruction, I am inclined to agree that oral testimony may be received showing how they were marked.
Tabulated statement of votes: Supervisor of elections counted for •Judge Markley, 4,686 votes; supervisor of elections counted for Judge Bambach, 4,259 votes.
Votes for judge rejected: Markley-Byrd township, 61 votes; Mt. Oreb, 48 votes; Hamersville, 22 votes. Total rejected for Markley, 131 votes.
Bambach-Byrd, 142 votes; Mt. Oreb, 77 votes; Hamersville, 29 votes. Total rejected for Bambach, 248 votes.
Total for Markley on face of returns, 4,686 votes. Add number of rejected votes, 131 votes. Total,as corrected, 4,817 votes.
Total for Bambach on face of returns, 4,259 votes. Add number of rejected votes, 248 votes. Total as corrected, 4,777 votes.
Deducting from Markley’s vote of 4,817, thus corrected, the Bam-baeh votes of 4,777, so corrected, leaves Markley over Bambach 40 votes.
Deduct four votes from Perry township counted for Markley leaves 36 votes for Markley over Bambach.
Disputed ballots: Markley now has over Bambach 36 votes; Union township Exb. B (9) of sealed ballots, 1 vote; Union township Exb. B (7) of seáled ballots, 1 vote; Union township Exb. B (6) of sealed ballots, 1 vote-; Union township Exb. B (3) of sealed ballots, 1 vote; Hamersville Exb. K (1) of sealed ballots, 1 vote. Total 41 votes. Deduct eleven illegal infirmary votes leaves Markley 30 votes.
As to ten of the fourteen destroyed ballots, the presiding judge is •doubtful as to whether testimony being introduced should be confined to those ballots concerning which there was a dispute among the judges, ■ and that they should have certified.
Bambach votes: Ripley, A (2), 1; Ripley, A (3), 1; Ripley, A (4), 1; Ripley, A (5),1; Ripley, A (6), 1; Ripley, A (8), 1; Ripley, A (11), 1; Ripley, A (13), 1; Ripley, A (15), 1; Ripley, A (16), 1; Ripley, A (17), 1; Ripley, A (18), 1; Ripley, A (19), 1; Ripley, A (12)„ 1; Ripley, B (11), 1; Ripley, B (10), 1; Ripley, B (8), 1; Ripley, B (5), .1; Ripley, B (4), 1; Ripley, B (2), 1; Ripley, B (1), 1; Franklin *126township, C (1), 1; Franklin township, C (2), i; Huntington township,, seven ballots all marked alike, 7; Aberdeen, I (6), 1; Aberdeen, I (5), 1; Aberdeen, I (3), 1; Aberdeen, I (2), 1; Jackson, G (2), 1; Hamers-ville, K (2), 1; Feesbnrg, H (1), 1; Washington township, F (1), 1;. Russellville, E (1), 1; Clermont, North Franklin, L (1), 1.
Destroyed ballots: Higginsport, 3; Eagle, 4; Franklin, 3; Bard-well, 2; Jefferson township, 1; Washington township, 1. Total, 54.
Deduct from same, Smith, infirmary vote, 1; deduct Markley vote,. 30; Bambach over Markley, 23 votes.
One, Higginsport, disputed; 2, Eagle; 1, Washington; 4 destroyed, ballots.
This leaves Bambach over Markley twenty-three votes in the whole subdivision. A decree will be entered accordingly.